United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
DEPARTMENT OF THE AIR FORCE,
ROBINS AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1568
Issued: March 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 25, 2010 appellant filed a timely appeal from the April 27, 2010 merit decision
of the Office of Workers’ Compensation Programs denying her traumatic injury claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a back injury while in the performance of duty
on September 16, 1999.
FACTUAL HISTORY
On September 24, 1999 appellant, then a 36-year-old aircraft sheet metal mechanic, filed
a traumatic injury claim alleging that she injured her low back on September 16, 1999 when she
fell while working on a sloping panel.1 In a September 16, 1999 record of injury/illness, an

1

Appellant’s July 31, 2000 traumatic injury claim was accepted for wrist sprain (File No. xxxxxx259).

employing establishment physician reported that she fell that date while working on a sloping
panel. Appellant informed him that her back hurt and she was having spasms.
On November 1, 2009 appellant filed a recurrence for medical treatment. She stated that
after her September 1, 1999 injury, she never took time off from work, but that she was placed
on light duty. Appellant noted that her back had always given her problems and was getting
worse with time. She indicated that she sustained two other work-related back injuries in
September 1996 and August 1998.
In a letter dated February 1, 2010, the Office informed appellant that as her September 1,
1999 injury was minor, with no time lost, it paid a limited amount of medical expenses without
fully developing her claim. Based upon her current claim, it informed her that it would
adjudicate whether she experienced a work-related injury on the date in question. The Office
advised appellant that the information submitted was insufficient to establish her claim and
requested additional information, including a detailed account of the alleged injury and a
physician’s report, with a diagnosis and a rationalized opinion as to how the diagnosed condition
was caused or aggravated by the claimed incident.
Appellant submitted progress notes for the period September 25, 2001 through January 9,
2007 from Dr. Khalid K. Al-Sharif, a Board-certified internist, who treated her for chronic
conditions, including chronic obstructive pulmonary disease (COPD), migraines and back pain.
On September 25, 2001 Dr. Al-Sharif diagnosed muscular pain, COPD, right shoulder bursitis
and migraines. On November 27, 2001 he diagnosed muscular neck and back spasms, migraine,
fatigue and gastroesophageal reflux disease (GERD). On January 24, 2002 Dr. Al-Sharif
diagnosed lumbar strain, which he stated was improving, and noted appellant’s complaints of
continued back pain. On February 18, 2002 he diagnosed chronic lower back pain which he
stated had increased. On March 1, 2002 Dr. Al-Sharif diagnosed chronic lower back pain and
sinusitis. On March 19, 2002 he diagnosed chronic lower back pain and lumbar strain and
recommended ruling out radiculitis.
On September 7, 2002 Dr. Al-Sharif provided a history of appellant’s back condition. He
noted that in November 2001 she fractured her tail bone at T7. In 1996 appellant slipped and
again fell on her tail bone. Also in 1996 she was hit by a solid metal aircraft stand which pushed
against her back.2 Since 1996 appellant “has been down with chronic back pain.” Dr. Al-Sharif
stated that her back pain had worsened since August 7, 2002 due to standing and working long
hours on a concrete floor. He reported the results of an electromyogram (EMG) of the lower
extremities, which he indicated was compatible with postganglionic sciatic nerve irritation.
Dr. Al-Sharif noted a slight demyelination process and substantial axonal degeneration of the
sciatic nerve bilaterally and centrally at L4-5. On October 15, 2002 he again diagnosed chronic
lower back pain.
On April 15, 2003 Dr. Al-Sharif stated that appellant had experienced lower back pain on
the previous Sunday morning. Appellant bent over and “when she stood up she felt pain.”
Dr. Al-Sharif again diagnosed lower back pain. On May 2 and 30, 2003 he again diagnosed
chronic lower back pain. On June 30, 2003 Dr. Al-Sharif added the diagnosis of sciatica. Notes
2

The record does not reflect that appellant filed claims with the Office for these alleged incidents.

2

dated March 26, 2004 reflect a diagnosis of lumbar radiculopathy, lower back pain and GERD.
On May 21, 2004 Dr. Al-Sharif diagnosed lower back pain, sinusitis and bronchitis.
On January 26, 2006 Dr. Al-Sharif noted appellant’s complaints of pain down both legs.
He diagnosed lower back pain and recommended ruling out a herniated disc. Notes dated
January 9, 2007 repeated the diagnosis of lumbar strain and contusion. Dr. Al-Sharif stated that
appellant’s back spasms began on January 3, 2002.
The record contains August 23, 2008 and April 7, 2009 reports of a magnetic resonance
imaging (MRI) scan of the lower spine.
In a statement dated February 22, 2010, appellant indicated that she had never sustained
an injury to her back outside of her federal employment. The only back injury she sustained
since the September 16, 1999 incident occurred on November 3, 1999.
In a February 24, 2010 report, Dr. Jeffrey Rymuza, a Board-certified internist, indicated
that he had treated appellant since January 30, 2006 for back pain resulting from injuries suffered
at the employing establishment “to include date of injury September 16, 1999.” He ordered an
MRI scan to determine the cause of her pain on August 23, 2008. Dr. Rymuza stated that the
“injury sustained September 16, 1999 cannot be ruled out as [a] contributing factor in findings
from [the] MRI [scan].”
By decision dated April 27, 2010, the Office denied appellant’s claim. It accepted that
the September 16, 1999 work incident occurred as alleged, but found that the medical evidence
was insufficient to relate appellant’s back condition to the incident of September 16, 1999. The
Office also denied her recurrence claim.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 The phrase “sustained while in the performance of duty” is regarded as
the equivalent of the coverage formula commonly found in workers’ compensation laws, namely,
arising out of and in the course of employment.4
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of her claim, including the fact that the individual is an employee of the
United States within the meaning of the Act, that the claim was timely filed within the applicable
time limitation period of the Act, that an injury was sustained in the performance of duty as
alleged, and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.5 When an employee claims that she sustained a
3

5 U.S.C. § 8102(a).

4

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
5

Robert Broome, 55 ECAB 339 (2004).

3

traumatic injury in the performance of duty, she must establish the fact of injury, consisting of
two components, which must be considered in conjunction with one another. The first is
whether the employee actually experienced the incident that is alleged to have occurred at the
time, place and in the manner alleged. The second is whether the employment incident caused a
personal injury and generally this can be established only by medical evidence.6
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.7 An award of
compensation may not be based on appellant’s belief of causal relationship.8 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.9 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under the Act.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.11
ANALYSIS
The Office accepted that appellant was a federal employee, that she timely filed her claim
for compensation benefits and that the September 16, 1999 incident occurred as alleged. The
issue is whether appellant submitted sufficient medical evidence to establish that the employment
incident caused an injury. The medical evidence presented does not provide a rationalized
medical opinion addressing how the work-related incident caused or aggravated her low back
condition or disability. Therefore, appellant failed to satisfy her burden of proof.
The medical evidence submitted by appellant includes progress notes from Dr. Al-Sharif
from September 25, 2001 through January 9, 2007. Although these notes listed appellant’s
6

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term injury as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101 (5). See 20 C.F.R. § 10.5(q)(ee).
7

Katherine J. Friday, 47 ECAB 591, 594 (1996).

8

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

9

Id.

10

20 C.F.R. § 10.303(a).

11

John W. Montoya, 54 ECAB 306 (2003).

4

treatment during this period of time, Dr. Al-Sharif did not provide findings on examination or
adequate opinion as to the cause of her diagnosed conditions. Medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value.12
The Board notes that on September 7, 2002 Dr. Al-Sharif provided a history of appellant’s back
condition, noting that she injured her tail bone in November 2001 and again in 1996, and that she
was hit in the back by a solid metal aircraft stand in 1996. Dr. Al-Sharif also noted that her
chronic back pain had worsened since August 7, 2002 due to standing and working long hours on
a concrete floor. His reports did not include a history of the September 16, 1999 incident, or
identify it as a possible cause for appellant’s back condition. Rather, Dr. Al-Sharif did not
attribute her back condition to the accepted incident but to other incidents as noted.
Dr. Al-Sharif failed to provide a firm medical connection to the accepted 1999 incident.
His primary diagnosis was chronic lower back pain. The Board has held that pain is a general
symptom, rather than a firm medical diagnosis.13 Dr. Al-Sharif noted that appellant’s pain was
accompanied by spasms, which would also constitute a symptom, rather than a diagnosis. In
2002, he added the diagnosis of lumbar strain and reported the results of an EMG of the lower
extremities, which he stated was compatible with postganglionic sciatic nerve irritation.
Dr. Al-Sharif did not provide a medical narrative report based on a complete history of injury
and medical treatment or adequate findings on examination to support his lumbar strain
diagnosis or explain how the events of September 16, 1999 were competent to cause a lumbar
strain or postganglionic sciatic nerve irritation. On January 9, 2007 he diagnosed lumbar strain
and contusion and stated that appellant’s back spasms began on January 3, 2002. Absent
sufficient findings on examination or narrative explanation relating these conditions to the 1999
incident, Dr. Al-Sharif’s reports are of limited probative value and are insufficient to establish
her claim.
On February 24, 2010 Dr. Rymuza stated that he had treated appellant since January 30,
2006 for back pain resulting from injuries suffered at the employing establishment “to include
date of injury September 16, 1999.” He ordered an MRI scan on August 23, 2008 and stated that
the “injury sustained September 16, 1999 cannot be ruled out as [a] contributing factor in
findings from [the] MRI [scan].” Dr. Rymuza’s report is deficient on several counts. It does not
contain a full or complete history of injury, findings on examination or a definitive diagnosis.
Although it refers to an MRI scan report, the record does not contain such a diagnostic study and
Dr. Rymuza did not discuss any findings. Dr. Rymuza’s report does not contain a definitive
opinion as to the cause of appellant’s condition. His statement to the effect that the
September 16, 1999 incident “cannot be ruled out as [a] contributing factor in findings from [the]
MRI [scan]” is speculative at best. As Dr. Rymuza did not provide a complete factual
background or explain the nature of the relationship between appellant’s back condition and the
established incident, his report is of limited probative value, particularly in light of her multiple
back injuries.14

12

Michael E. Smith, 50 ECAB 313 (1999).

13

See C.F., Docket No. 08-1102 (issued October 10, 2008). See also Robert Broome, 55 ECAB 339, 342 (2004).

14

John W. Montoya, 54 ECAB 306 (2003).

5

The remaining medical evidence of record includes EMG and MRI scan reports. As
these reports do not contain an opinion as to the cause of appellant’s condition, they are of
limited probative value and are insufficient to establish her claim.
Appellant expressed her belief that her back condition resulted from the September 16,
1999 employment incident. The Board has held that the mere fact that a condition manifests
itself during a period of employment does not raise an inference that there is a causal relationship
between the two.15 Therefore, appellant’s belief that her condition was caused by the
work-related incident is not determinative.
The Office advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of her condition. Appellant failed to submit
appropriate medical evidence addressing how her claimed back condition was caused or
aggravated by her employment. She has not met her burden of proof to establish that she
sustained an injury in the performance of duty on September 16, 1999. The Board finds that the
Office correctly determined that her recurrence claim was inappropriate, as her claimed injury
was not accepted by the Office.16
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained a traumatic injury to her back in the performance of duty on September 16, 1999.

15

See Joe T. Williams, 44 ECAB 518, 521 (1993).

16

See Paul E. Thams, 56 ECAB 503 (2005). See also 20 C.F.R. § 10.5(y).

6

ORDER
IT IS HEREBY ORDERED THAT the April 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 16, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

